
	

116 S1993 IS: Patient Rights Act
U.S. Senate
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1993
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2019
			Mr. Cramer (for himself, Mr. Daines, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To restrict Federal funding for health care entities that do not respect all human life and patient
			 rights.
	
	
		1.Short title
 This Act may be cited as the Patient Rights Act.
		2.Restriction on Federal funding for health care entities that do not respect all human life and
			 patient rights
 (a)In generalSubject to section 4, no funds appropriated by Congress for the purpose of paying (directly or indirectly, in whole or in part) for the provision of health care services shall be paid to any entity, unless the entity certifies to the Secretary of Health and Human Services (referred to in this Act as the Secretary) that the entity respects all human life and patient rights by ensuring that any health care practitioner employed by, or utilizing the facilities or resources of, such entity—
 (1)exercises the same degree of professional skill, care, and diligence to preserve the life and health of any patient as a reasonably diligent and conscientious health care practitioner would render to a patient in a different state of functionality, development, or degree of dependence, including a patient who is—
 (A)unborn; (B)newly born;
 (C)born prematurely; (D)pregnant;
 (E)elderly; (F)mentally or physically disabled;
 (G)terminally ill; (H)in a persistent vegetative state;
 (I)unresponsive or comatose; or (J)otherwise incapable of self-advocacy;
 (2)does not intentionally end the life of, or otherwise harm, any patient, including any patient described in paragraph (1), by any means or for any reason, including by the use or prescription of any instrument, medicine, drug, or any other substance or device; and
 (3)does not institute a do-not-resuscitate order or a similar order with respect to any patient for any reason without obtaining the prior consent of an applicable individual described in section 4(1)(A).
 (b)Rule of constructionSubsection (a) describes the minimum standard of care required of entities described in such paragraph. Nothing in this subsection shall be construed as a reason for a practitioner to not help a patient who is in a worse or different condition than the cases described in paragraph (1).
			3.Violations
 (a)Review by the secretaryBeginning not later than 1 year after the date of enactment of this Act, the Secretary, not less frequently than once every 5 years, shall conduct a review of each entity that receives funds described in section 2 to determine whether such entities are in compliance with such section.
 (b)Suspected violation reportsThe Secretary shall establish a process by which— (1)suspected violations of section 2 may be confidentially reported to the Director of the Office for Civil Rights of the Department of Health and Human Services; and
 (2)the Secretary fully investigates each report received under paragraph (1). (c)Public databaseThe Secretary shall establish and maintain a public, online, searchable database of the entities subject to this section, indicating whether each such entity is in compliance with the requirements of section 2.
 (d)EnforcementAny entity found to violate the requirements of section 2 shall be ineligible for funding described in such subsections for a period of at least 1 year. After such 1-year period, such funding shall be reinstated upon a review conducted by the Secretary that confirms that the entity is in compliance with such requirements.
			(e)Civil action for certain violations
 (1)In generalThe Attorney General or any person adversely affected by an actual or threatened violation of section 2, including the parents, children, spouse, or legal guardian of a patient, may, in a civil action, obtain appropriate relief with regard to such violation.
 (2)Administrative remedies not requiredAn action under this subsection may be commenced, and relief may be granted, without regard to whether the party commencing the action has sought or exhausted available administrative remedies.
 (3)Defendants in actions under this section may include governmental entities or othersAn action under this subsection may be maintained against, among others, a party that is a Federal, State, or local governmental entity. Relief in an action under this paragraph may include money damages even if the defendant is such a governmental entity. An action under this paragraph may not be maintained against a woman upon whom an abortion is performed or attempted to be performed in violation of section 2.
 (4)Nature of reliefIn an action under this subsection, the court shall grant— (A)all necessary equitable and legal relief, including, where appropriate, declaratory relief, injunctive relief, civil penalties, and compensatory damages, to prevent the occurrence, continuance, or repetition of the actual or threatened violation of section 2 and to compensate for losses resulting from such violation; and
 (B)to a prevailing plaintiff, reasonable attorneys’ fees and litigation expenses as part of the costs. 4.Construction and treatment of certain servicesNothing in this Act shall be construed to apply to or to affect any limitation relating to—
 (1)the withholding or withdrawing of life-saving or life-sustaining medical treatment or medical care if—
 (A)(i)such withholding or withdrawing is after informed consent has been provided by— (I)the patient;
 (II)in the case where the patient is incapable of decision making, an individual authorized to make health care decisions on behalf of, and in the best interests of, the patient; or
 (III)in the case where the patient is a minor, the patient and the patient’s parent or legal guardian, or another individual authorized to make health care decisions on behalf of, and in the best interests of, the patient; or
 (ii)in the case where an individual described in clause (i) is not available to provide informed consent, as described in such clause, the entity provides sufficient opportunity for an individual described in clause (i)(II) to present and provide informed consent for such withholding or withdrawing; and
 (B)any individual providing informed consent as described in subparagraph (A) is afforded sufficient opportunity to arrange for the patient’s transfer to another health care provider willing to provide life-saving or life-sustaining medical treatment or medical care that is not available in the entity;
 (2)the withholding or withdrawing of nutrition or hydration if— (A)such withholding or withdrawing is not for the purpose of causing, or the purpose of assisting in causing, death, for any reason; and
 (B)the conditions of paragraph (1) are met; (3)the use of an item, good, benefit, or service furnished for the purpose of alleviating pain or discomfort, even if such use may increase the risk of death, so long as such item, good, benefit, or service is not also furnished for the purpose of causing, or the purpose of assisting in causing, death, for any reason; or
 (4)any medical procedure required to prevent the death of a pregnant woman or her unborn child, so long as every reasonable effort is made to preserve the life of all patients.
			5.List of programs to which restrictions apply
 (a)Federal health care funding programsSection 2 applies to funds appropriated under or to carry out the following: (1)The Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
 (2)The Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). (3)Title XX of the Social Security Act (42 U.S.C. 1397 et seq.).
 (4)Title V of the Social Security Act (42 U.S.C. 701 et seq.). (5)The Public Health Service Act (42 U.S.C. 201 et seq.).
 (6)The Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.). (7)The Federal Employees Health Benefits program under chapter 89 of title 5, United States Code.
 (8)The Military health care system (including TRICARE and CHAMPUS programs) under chapter 55 of title 10, United States Code.
 (9)Veterans medical care under chapter 17 of title 38, United States Code. (10)Health services for Peace Corps volunteers under section 5(e) of the Peace Corps Act (22 U.S.C. 2504(e)).
 (11)Medical services for Federal prisoners under section 4005(a) of title 18, United States Code. (12)The Patient Protection and Affordable Care Act (Public Law 111–148).
 (b)Federal facilities and personnelThe provisions of section 2 apply to facilities and personnel of the following: (1)The Department of Defense operating under chapter 55 of title 10, United States Code.
 (2)The Veterans Health Administration of the Department of Veterans Affairs. (3)The Public Health Service.
 (c)Nonexclusive listNothing in this section shall be construed as limiting the application of section 2 to the programs specified in subsection (a) or the facilities and personnel specified in subsection (b).
 6.Relation to other lawsThe provisions of this Act supersede other Federal laws (including laws enacted after the date of the enactment of this Act) except to the extent such laws specifically supersede the provisions of this Act.
		7.Effective date
 (a)In generalThe provisions of this Act take effect on the dates of enactment of this Act and apply to Federal payments made pursuant to obligations incurred after the date of the enactment of this Act.
 (b)Application to contractsSuch provisions shall apply with respect to contracts entered into, renewed, or extended after the date of the enactment of this Act and shall also apply to a contract entered into before such date to the extent permitted under such contract.
			
